LA PRADE, Justice
(dissenting).
I cannot agree with the disposition of this case made by the majority. In my opinion the medical evidence merely creates a conflict, and where this situation exists it is the duty of this court to support the award of the Commission unless it is to set itself up as the triers of the fact. Ison v. Western Vegetable Distributors, 48 Ariz. 104, 59 P.2d 649; Hewett v. Industrial Commission, 72 Ariz. 203, 232 P.2d 850; Davidson v. Industrial Commission, 72 Ariz. 314, 235 P.2d 1007.
It has heretofore been the rule, and should be now, that findings of the Industrial Commission are to be given the same consideration as those of a jury or trial judge, and where there is reasonable evidence to support the award or reasonable men might draw either of two inferences from the facts, the Commission’s findings must be sustained. West Chandler Farms *387Co. v. Industrial Commission, 64 Ariz. 383, 173 P.2d 84; Blasdell v. Industrial Commission, 65 Ariz. 373, 181 P.2d 620.
The Commission is the fact-finding body. As far as I can glean from the record and all the testimony after meticulously examining it, I cannot find where any of the doctors testified positively that the detachment of the retina was caused by the so-called trauma—jerking of the head. All of the doctors related many predisposing causes that could have caused the detachment.
The accident happened on May 9, 1951, and during the latter part of June or the first week in July the petitioner experienced light flashes. On July 9, 1951, a cataract operation was performed on the eye. On September 6th he was examined by the Drs. Irvine in Los Angeles. In Dr. Irvine’s report he stated that the patient reported light flashes after the cataract operation. The full report of the Drs. Irvine is quoted in the majority opinion. These doctors, after being acquainted with the condition of the eye as they found it and reported it to be, stated that they did not see any evidence of retinal detachment. This was four months after the so-called trauma. These doctors examined the patient the following January, eight months after the so-called trauma, and at that time discovered that there was a complete detachment.
Drs. Toland, Melton and French were of the opinion that if the patient had suffered a tear from the trauma that in the normal course of events the detachment would have appeared much sooner. Dr. Toland was of the opinion that the lapse of eight months was a very material fact in arriving at his opinion. Dr. O’Connor testified that the length of time before the separation was found was to him unimportant though he recognized that Drs. Toland, French and Melton attached great importance to the lapse of time. He recognized that as medical practitioners (eye specialists) they were entitled to their opinion. I am sure that he never entertained the idea that their opinion was worthless. Drs. Toland, French and Melton, to whom the case had been referred to sit as a consulting board, and relying on the entire record and the facts as found by the Drs. Irvine, reached this conclusion:
“We are of the opinion that the detachment of the left eye is not related to his injury whatsoever.”
They were of the opinion that the detachment “was due to pathological disorganization of the retina rather than to trauma.” The pathological disorganization they found to be disclosed in the report of Drs. Irvine. This report discloses that Mr. Jenkins (1) was a high myope and (2) had peripheral retinal degeneration of the left eye between 5 and 7 o’clock with many vitreous floaters. I take the report to mean that if any reasons are to be assigned for the detachment it was to be found in the pathological conditions of the eye, one of which was an intervening cataract operation. They state that these conditions contributed more to *388the detachment than did the indirect injury, though not pretending positively to know what caused it. But they then said that they were of the opinion that the indirect injury had nothing to do with it. Still the majority say that because they referred to these conditions as more contributing causes that they thereby recognized that the indirect injury was a contributing cause. The majority find in this report a negative pregnant. To me this interpretation of the report of Drs. Toland, Melton and French is wholly unreasonable and in nowise justified. These doctors stated that “we are of the opinion that the detachment of the left eye is not related to his injury whatsoever.” The majority pay no attention to this opinion and brand it as valueless. They read a sentence or two to the effect that other conditions were more contributing to be equivalent to stating that the trauma contributed to the retinal detachment. The majority say that Drs. Bernfeld, O’Connor and Ray Irvine, Jr. “declared it to be his opinion that the indirect injury sustained by petitioner on May 9, 1951, as a result of the explosion of an automobile battery then being handled by him, contributed to the retinal detachment of the left eye.” Then they say that Drs. Toland, French and Melton, of Phoenix, on whose statement the Commission relies, stated in substance the same thing. I do not understand how language can so be distorted. In any event the language of the report speaks for itself.
What did Drs. Bernfeld, O’Connor and Ray Irvine, Jr. say? Did they declare it to be their opinion that the indirect injury sustained by the petitioner contributed to the original detachment of the eye ? Rather than to paraphrase what these doctors said I prefer to quote.
Dr. Bernfeld
"It is entirely possible that at the time of Mr.Jenkin’s injury, which was a contre coup type to his head, the retina of the left eye was also disturbed sufficiently to start a detachment which did not become entirely evident until a later date.” (Ind. Comm. Rec. #19-B) (Emphasis supplied.)
Dr. Michael J. O’Connor
“The history of the injury to Mr. Jenkins and his several eye operations is well known to you. It is possible that the injury that he sustained played a definite part in the subsequent production of the separated retina in the left eye, however it cannot be stated with certainty because of the frequency with which separated retinas occur spontaneously, without history of injury, in myopic individuals who have had cataract operations.” (Ind. Comm. Rec. #20) (Emphasis supplied.)
Dr. A. Ray Irvine, Jr.
The following question in part was put to the doctor:
“Q. * * * Would you . say the detachment of the left eye might have been caused by the explosion? * * * *389Was it caused by the explosion? * * * Did the explosion have any effect upon it? A. It was probably caused by explosion.” (Deposition) (Emphasis supplied.)
Briefly, Dr. Bernfeld was of the opinion that it was “entirely possible” that the trauma disturbed the eye—Dr. O’Connor that it was “possible” that the injury played a part—Dr. Irvine that the detachment was “probably” caused by the explosion. Against these opinions that the trauma possibly caused the detachment was the opinion of Drs. Toland, Melton and French “ * * that the detachment of the left eye is not related to his injury whatsoever.” A compensation claimant must show affirmatively that he was entitled to compensation and must show by reasonable preponderance of evidence that the injury or disability both arose out of and in due course of employment. Johnson v. Industrial Commission, 35 Ariz. 19, 274 P. 161; Blasdell v. Industrial Commission, 65 Ariz. 373, 181 P.2d 620, supra. I submit that the petitioner’s showing does not meet the degree of proof required. The insurance fund is not a health fund.
In the latter part of the majority opinion the author takes Dr. Toland to task for persistently refusing to accept the facts for the basis of his opinion. Presumably the fact that he purportedly would not accept as true was the answer of Dr. Irvine to question # 12. The question and answer read as follows:
“Q. 12: If, at the time of your first examination (September 6, 1951) you could not determine any evidence of detachment, does that mean the deachment had not started or does it mean that from the symptoms given you by Mr. Jenkins it had started buwas not yet visible? A. The latter is correct.”
Apparently the fact that the author of the opinion thinks that Dr. Toland should have accepted was that at the time of the first examination the detachment had started but was not visible. In a letter to Mr. Lohse, attorney for claimant, Industrial Commission record No. 9, it appears that Mr. Lohse had previously asked the identical question of Mr. Irvine, which was the predicate for question No. 12. The question of Mr. Lohse to the doctor was:
“Does the fact that you could not observe any evidence of the detachment mean that the detachment had not started or does it mean that from the symptoms given by Mr. Jenkins it had started but was not as yet visible to you ?”
The answer was:
“One cannot say whether it had' started or not. The retina below the left eye was not visible because ofl vitreous opacities and pupillary mem- ' brane. The symptoms of the patient are supposition of but not pathognomic of retinal separation at that time.” (Emphasis supplied.)
*390I leave to the reader to determine whether Dr. Toland was right or wrong in his analysis of what Dr. Irvine said. It must be remembered that brief answers to questions cannot be considered as all-inclusive. Especially is this true with technical opinions. Taking the two questions and answers of Dr. Irvine I conclude that he stated not that the detachment had started and was not visible but rather not being visible it may or may not have started.
In another place in the majority opinion it is stated that the other reason that the opinion of Drs. Toland, French and Melton was valueless was because they did not have before them the deposition of Dr. Irvine taken a year after these doctors gave their report and opinion. This states a new rule to me. I never knew it to be the law that because one expert witness did not have before him the opinion of another expert witness that for that reason the opinion of the first expert witness was divested of the character of substantial evidence. The opinion of Dr. Irvine given in his deposition, to the effect that the detachment was “probably” caused by the explosion, was predicated upon his original report made in September, 1951, plus the fact that he saw a complete detachment the following January. Dr. Toland, at the time he was examined as a witness and after the original report was made, did have before him the opinion of Dr. Irvine (as if it made any difference) to the effect that Dr. Irvine was of the opinion that the detachment was “probably” caused by the explosion.
The Industrial Commission is a board, created by law and manned by laymen who have a most difficult task and must be guided wholly by their good sense and common judgment. After reading the report of Drs. Toland, Melton and French, I think that as laymen they were entitled to tie on and understand the statement “We are of the opinion that the detachment of the left eye is not related to his injury whatsoever.” That language had some meaning to them. They should not be castigated for not knowing and understanding that other language of the report contained a negative pregnant (which in my opinion was not present). If the rule is to be adhered to that the Commission is the trier of the fact, then their judgment must prevail where it is predicated upon a conflict in the testimony. I think it should be a matter of judicial knowledge that the members of this court are laymen and have no more knowledge of the medical sciences than do the lay members who compose the Industrial Commission. This court should not quarrel with the medical opinions of doctors of medicine, and by a process of analysis and dissection, show that their opinions are valueless.
The award should be sustained.